Citation Nr: 1302221	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation prior to May 4, 2009, and evaluation in excess of 30 percent as of May 4, 2009, for painful scars, residuals of burn injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In October 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  In January 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

In December 2012, while the claim was in remand status, the Appeals Management Center (AMC) awarded service connection for (1) scars on right lower extremity, residuals of burn injury, and assigned a 30 percent evaluation under Diagnostic Code 7801, effective January 1, 2005; (2) scars on the anterior trunk, residuals of burn injury, and assigned a 20 percent evaluation under Diagnostic Code 7801, effective January 1, 2005; and scars on the posterior trunk, residuals of burn injury, and assigned a noncompensable evaluation under Diagnostic Code 7801, effective January 1, 2005.  These are new awards of service connection, and thus the Veteran would need to submit a notice of disagreement regarding any disagreement she has with the evaluations and effective dates assigned.  In other words, these disabilities are not part of the current appeal.  

Also in the December 2012 rating decision, the RO increased the evaluation for the current claim on appeal from 10 percent to 30 percent, effective May 4, 2009.  Because this is not a complete grant of the benefit sought, the issue remains on appeal.



FINDINGS OF FACT

1.  Prior to May 4, 2009, painful scars, residuals of burn injury, were not painful or unstable; the Veteran reported numbness and itching only.

2.  As of May 4, 2009, painful scars, residuals of burn injury, are manifested by six scars that are painful and not unstable, but are not manifested by five or more scars with at least one scar being both painful and unstable.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to May 4, 2009, and an initial evaluation in excess of 30 percent as of May 4, 2009, for painful scars, residuals of burn injury, have not been met.  38 U.S.C.A. § 1155 (West 2002); 3 C.F.R. § 3.321, 4.118, Diagnostic Codes 7804, 7805 (prior to October 23, 2008); Diagnostic Codes 7804, 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veteran's claim for an increased initial rating for painful scars, residuals of burn injury, stems from her disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  VA provided the Veteran medical examinations in January 2005 and May 2009.  In January 2012, the Board remanded the claim because in the May 2009 VA examination report, the examiner noted that one of the scars caused limitation of function of an arm, and the examiner did not address the specific limitation of function.  Thus, to the extent that the May 2009 VA examination report did not address that fact, the February 2012 examiner cured that defect.  Additionally, in the May 2009 VA examination report, the examiner noted that the claims file was not provided.  The Board does not find that such made the entire May 2009 VA examination inadequate, as the purpose of the examination was determine the symptoms associated with the service-connected scars and not the etiology of the scars (which were already service connected).  That examination was only inadequate as it pertained to the lack of clinical findings regarding the limitation of function the scar caused.

In October 2011, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue involved.  See transcript on page 2.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice.  Specifically, during the hearing, the undersigned asked the Veteran about the symptoms she experiences from the scars on her body.  Following this hearing, the Board remanded the Veteran's claim to provide her with an examination (and obtain private medical records) to determine the current severity of her scars.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

In the February 2012 remand, the Board requested (1) the Veteran provide VA with permission to obtain private medical records she had identified existed; (2) VA obtain any outstanding VA treatment records; (3) schedule the Veteran for a VA examination; and (4) VA to readjudicate the issue.  VA obtained the private medical records.  VA informed the AMC that there were no VA treatment records.  A VA examination was conducted in February 2012, and the examiner addressed all the necessary clinical findings and conclusions and reviewed the claims file.  Lastly, VA readjudicated the claim before sending the case back to the Board.  Thus, the Board finds the AMC substantially complied with the January 2012 remand instructions.  

The Board notes that the October 2012 supplemental statement of the case contains an error.  It shows that the Veteran was in receipt of a 10 percent evaluation for painful scars, residuals of burn injury, prior to May 4, 2009.  That is an inaccurate fact.  The December 2012 rating decision that awarded the 30 percent evaluation for painful scars, residuals of burn injury, as of May 4, 2009, shows the Veteran is in receipt of a noncompensable evaluation for this disability prior to May 4, 2009 (this excludes the awards service connection for three scar areas under Diagnostic Code 7801).  Thus, the October 2012 supplemental statement of the case erroneously informed the Veteran that she was in receipt of a 10 percent evaluation for the painful scars, residuals of burn injury, prior to May 4, 2009.  The Board does not find that the Veteran has been prejudiced, as the December 2012 rating decision, wherein she was granted the 30 percent evaluation as of May 4, 2009, showed she was in receipt of a noncompsnable evaluation prior to that date, and the Veteran was provided with a copy of this rating decision.  Additionally, the supplemental statement of the case is the only document that shows the error; the May 2005 rating decision, the November 2007 statement of the case, the May 2009 supplemental statement of the case, the January 2010 rating decision, the January 2010 supplemental statement of the case, and the January 2012 Board decision all show the correct evaluation of zero percent prior to May 4, 2009 for the painful scars, residuals of burn injury.  For these reasons, the Board concludes the Veteran is not prejudiced by the error in the October 2012 supplemental statement of the case.

The Board concludes that deciding the issue on the merits at this time is appropriate.

II.  Analysis

At the October 2011 Board hearing, the Veteran testified that her scars itched and sometimes burned.  She stated that one of the scars went all the way to her back and she had to be careful as to what bras she wore because of the way the bra rubbed against the scar.  The Veteran stated she had been told she had a keloid on the scar, but that her regular doctor attributed the discomfort to dry skin.  She described having these symptoms every other week.  The Veteran testified she felt like her skin was stretching in these areas.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Specifically, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  The RO has staged the Veteran's ratings in this case during the appeal period (noncompensable prior to May 4, 2009, and 30 percent thereafter).  

The Veteran's service-connected disability is evaluated under Diagnostic Code 7804.  The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008, or to claims where the Veteran requests consideration of the revised provisions.  While the Veteran's claim has been pending since 2004 and she did not request consideration of the revised provisions, the RO considered her claim for increase under the revised provisions in the December 2012 rating decision.  Therefore, the Board will address the amended criteria as well.  The Board will lay out the criteria both before and after October 2008.  The Board notes that the criteria effective October 2008 cannot be applied prior to this date.  

The former Diagnostic Code 7804 provided that a scar which was manifested as superficial and painful on examination would be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to 2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1.

The amended Diagnostic Code 7804 addresses scars that are unstable or painful.  With five or more scars that are unstable or painful, a 30 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).  Note 2 to Diagnostic Code 7804 provides that that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The former Diagnostic Code 7805 provided that the scar should be rated based upon the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 2008).  The amended criteria address other disabling effects of a scar, which are not considered under Diagnostic Codes 7800 through 7804 is to be assigned under an appropriate diagnostic code provision.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The three, separate awards of service connection for the scars were rated under Diagnostic Code 7801, which means that the Board cannot apply such Diagnostic Code to the current disability, as it has already been applied and is effective the day following the Veteran's service discharge.  In other words, the size of the Veteran's scars have been taken into account since the day following service discharge.  Thus, the Board's evaluation of the disability does not involve the size of the scars.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation prior to May 4, 2009, and an evaluation in excess of 30 percent as of May 4, 2009, for painful scars, residuals of burn injury.  The Board will address each staged evaluation separately.

Noncompensable rating

In reviewing the evidence prior to May 4, 2009, the Veteran does not report any pain involving her scars.  Rather, she reports numbness, and she is consistent with reporting numbness.  For example, in a Report of Medical History she completed approximately two months before service discharge, when asked what other medical problems she had, she wrote, "Numbness" regarding her scars.  On the VA Form 21-526, Veteran's Application for Compensation or Pension, she completed in October 2004, she wrote "numbness" again regarding her scars from residuals of the burn injury (which burn injury she sustained as a child and was noted at entrance into service).  In the January 2005 VA examination report, the examiner wrote, "The claimant has been suffering from symptomatic scars (numbness) from burn injury and scar revision (right side) and graft donor site (right leg)....  The current symptoms are numbness occurs off and on, it itches off and on and get[s] sore off and on.  There is no functional impairment resulting from the above condition."  The Veteran reported losing two days of work per month because of the scar.  Physical examination of the scar showed an elevated scar that was more than six square inches, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  The examiner noted there was no tenderness, ulceration, adherence, instability, tissue loss, hypopigmentation or limitation of motion.

Such description of the Veteran's symptoms are not indicative of a scar that meets the criteria for a compensable evaluation when considering Diagnostic Codes 7804 and 7805.  Considering Diagnostic Code 7804, the Veteran did not report any pain involving her scars, and the examiner specifically found no tenderness.  Thus, a compensable evaluation under the former criteria is not warranted.  While the Veteran had more than six scars at the time the regulation changed in October 2008, she did not have a scar that was either painful or unstable.  In order to warrant a compensable evaluation under the amended criteria, at least one of the scars needs to be either painful or unstable.  Considering the former criteria under Diagnostic Code 7805, the Veteran denied any limitation of function, and the examiner specifically found no limitation of function.  

Thus, the criteria needed for a compensable evaluation under Diagnostic Codes 7804 and 7805 are not met.  Again, the Veteran already has evaluations assigned under Diagnostic Code 7801, which addresses the size of the scars (she has a combined 60 percent evaluation as of the day following service discharge).  The issue before the Board involves the symptoms associated with the scars, which, prior to May 2009, did not involve pain, tenderness, or instability, as the Veteran did not report these symptoms when addressing her scars in 2004 and 2005, and a medical professional did not find tenderness when examining the scar in 2005.  Additionally, at the 2005 VA examination, the Veteran also denied any functional impairment from the scar.  For these reasons, the Board concludes that a compensable evaluation for painful scars, residuals of burn injury, is not warranted prior to May 4, 2009.  

30 percent rating

The RO has assigned the 30 percent rating as of May 4, 2009, as it found that was the first time the Veteran reported pain involving her scars.  The Board agrees.  On that day, she underwent a VA examination.  She reported experiencing pain to the examiner, and when the examiner physically examined the scars, he wrote there was tenderness on palpation.  An October 2009 addendum provided that the scars extending towards the thoracic spine were tender to touch.  In the February 2012 VA examination report, the examiner wrote that none of the scars were unstable and that none of them were both painful and unstable; however, he wrote that all five scars were painful.  Under the amended criteria of Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent evaluation.  Under the former criteria, the maximum evaluation was 10 percent.  Thus, the former criteria do not assist the Veteran in obtaining a higher evaluation.  The only way the Veteran could obtain a 40 percent schedular evaluation under the amended criteria is if she had at least one scar that was both unstable and painful.  However, the February 2012 examiner made a specific finding that the Veteran had no scar that had both symptoms.  The private medical records associated with the claims file do not show that the scars are both painful and unstable.  The Veteran's testimony at the October 2011 hearing did not indicate she had both symptoms.  Thus, the preponderance of the evidence is against a finding that the Veteran warrants an initial evaluation in excess of 30 percent for painful scars, residuals of burn injury, as of May 4, 2009, under Diagnostic Code 7804.  

Considering Diagnostic Code 7805, the Board finds the preponderance of the evidence is against a finding that she warrants a separate rating under these criteria.  In the May 2009 VA examination report, the examiner wrote the Veteran reported that one of the scars limited motion while performing yard work, such as forward flexion and abduction.  However, when she was examined in February 2012, the examiner wrote that the scars did not result in any limitation of function.  The Veteran had denied any limitation of function at the time of the January 2005 VA examination.  The private medical records do not show a report by the Veteran or a finding by the medical professional that the Veteran's scars limit any of the parts affected.  The Board finds that overall, the preponderance of the evidence is against a finding that the scars limit any of the parts of the body that are affected, and thus a separate evaluation would not be warranted under this Diagnostic Code.


Extraschedular consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  

"[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  

As to the 30 percent evaluation assigned as of May 4, 2009, the symptoms as of this date are fully contemplated.  For example, the 30 percent evaluation contemplates five or more scars that involve either pain or instability.  The Veteran has 5 scars that are painful but are not unstable.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability this level.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted as of May 4, 2009.  Id.  

However, the Board notes that there is a question as to whether the symptoms the Veteran experienced prior to May 4, 2009, are contemplated by the criteria.  For example, the Board has laid out why she is not entitled to a compensable evaluation, which is that her scars were not shown to be tender, painful, or unstable prior to May 4, 2009.  During this time period, the Veteran reported numbness and burning and soreness, which symptoms are not contemplated by the rating criteria.  This leads the Board to the second step described in Thun, which is if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  

The Board finds that the Veteran's symptoms do not cause marked interference with employment or frequent periods of hospitalization.  First, the Veteran was not hospitalized because of the service-connected scar disability during this time period.  Second, at the January 2005 VA examination, she reported she missed two days of work a month because of her scars.  The Board does not find two days a month to be indicative of marked interference with employment.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Therefore, as the evidence does not establish an exceptional disability picture such that the available schedular evaluation for the Veteran's scars has been rendered inadequate, the Veteran's disability picture prior to May 2009 is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  

The Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for the painful scars, residuals of burn injury, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Entitlement to an initial compensable evaluation prior to May 4, 2009, and evaluation in excess of 30 percent as of May 4, 2009, for painful scars, residuals of burn injury, is denied.



_________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


